Judg-; fnent affirmed as to petition in error and modified as prayed for in cross-petition in error.
■ It is ordered and adjudged by this court, that the judgment, of the said circuit court be, and the same is, hereby affirmed as against said plaintiff in error and as to all matters presented by the petition in error.
And coming to consider the cross-petition in error of said Wesley Montgomery, it is considered *574and adjudged that said circuit court erred in finding that Nutter & Bourner, The Wilson Mill & Lumber Company, and The Superior Portland Cement Company, or either of them, had a lien upon said fund, and it is ordered and adjudged that they be excluded from participation therein.
Shauck, C. J., Johnson, Do.nahue, Wanamaker, Newman and Wilkin, JJ., concur.